Appeal by defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered December 17, 1982, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Under the circumstances, it cannot be said that ineffective assistance of counsel vitiated defendant’s plea of guilty (see People v Petgen, 55 NY2d 529, 535, mot for rearg den 57 NY2d 674). The mere fact that counsel does not engage in some pretrial procedures available to defendant does not, in and of itself, indicate ineffective assistance of counsel (People v Peters, 90 AD2d 618, 619; People v Bonk, 83 AD2d 695). Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.